 1
 2
 3
 4
 5
 6                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9 COSTCO WHOLESALE
10 CORPORATION, a Washington                       NO. 2:17-cv-01212-SAB
11 corporation,
12                Plaintiff,                       JURY TRIAL SCHEDULING
13                v.                               ORDER
14 ARROWOOD INDEMNITY
15 COMPANY, a North Carolina company,              JURY TRIAL SCHEDULED FOR
16                Defendant.                       OCTOBER 26, 2020
17
18        A telephonic scheduling conference was held in this matter on December 9,
19 2019. Matthew Segal, Paul Lawrence, and Nicholas Brown appeared on behalf of
20 Plaintiff. Alexander Potente, Curtis Parvin, and James Meehan appeared on behalf
21 of Defendant. Due to a conflict in the Court’s calendar, the current trial date needs
22 to be rescheduled. During the conference, the Court directed counsel to provide the
23 Court with a list of unavailable dates between March and December 2020. Having
24 received these dates, the Court is fully informed and orders the following schedule
25 for trial and outstanding pretrial deadlines in this matter.
26 //
27 //
28 //

     JURY TRIAL SCHEDULING ORDER * 1
 1         Accordingly, IT IS ORDERED:
 2         PROFESSIONALISM AND COURT-ASSISTED MEDIATION
 3 1. Civility and Professional Conduct. Counsel should review and employ Local
 4 Rule 83.1 (Civility) and Washington Rule of Professional Conduct 3.4 (Fairness to
 5 Opposing Party and Counsel).
 6 2. Scheduling Order is Binding. Rule 16(f) of the Federal Rules of Civil
 7 Procedure provides for sanctions for failure to obey the Scheduling Order. The
 8 Court will usually accept stipulations to modify the dates specified in this Order,
 9 but modifications of pretrial deadlines may also result in a modification of the trial
10 date.
11 3. Settlement Conference/Mediation. The parties are encouraged to engage in
12 settlement negotiations as early as possible and should contact the Court if they
13 believe a settlement conference would be helpful.
14                                    TRIAL DATES
15 4. Jury Trial. The jury trial shall commence on October 26, 2020, at 9:00 a.m. in
16 SEATTLE, Washington. The trial is estimated to last seven days.
17 5. Pretrial Conference. An in-person pretrial conference will be held on October
18 2, 2020, at 1:30 p.m. in SEATTLE, Washington.
19                               MOTION DEADLINES
20 6. Motions in Limine.
21         A. Motions in Limine: shall be filed and served on or before September 14,
22 2020.
23         B. Responses: shall be filed and served on or before September 21, 2020.
24         C. Replies: shall be filed and served on or before September 28, 2020.
25         D. Notation: Motions in limine shall be noted for hearing at the pretrial
26 conference.
27 //
28 //

     JURY TRIAL SCHEDULING ORDER * 2
 1                       TRIAL PREPARATION DEADLINES
 2 7. Exhibit and Witness Lists.
 3         A. Exhibit Lists and Witness Lists: shall be filed and served and exhibits
 4 made available for inspection (or copies provided), on or before September 21,
 5 2020.
 6         B. Identification: The witness list shall include identification of each
 7 witness’s testimony.
 8         C. Notation of Exhibits: Where feasible, all exhibits identified in depositions
 9 shall be pre-marked with the exhibit numbers that will be used at trial. Plaintiff’s
10 trial exhibits are to be numbered 1 through 199; Defendant’s exhibits are to be
11 numbered 200 and following.
12         D. Objections: Objections to the opposing party’s witness list or exhibit list
13 and any accompanying briefs shall be filed and served on or before September 28,
14 2020.
15         E. Responses: Responses, if any, to objections shall be filed and served on or
16 before October 5, 2020.
17 8. Pretrial Exhibit Stipulation.
18         A. Stipulation: The parties shall prepare a pretrial exhibit stipulation that
19 shall contain each party's numbered list of all trial exhibits with the opposing
20 party’s objections to each exhibit, including the basis of the objection and the
21 offering party's brief response. All exhibits to which there is no objection shall be
22 deemed admitted, subject to any objections at trial that could not be raised in
23 advance.
24         B. Deadline: The pretrial exhibit stipulation shall be filed on September 14,
25 2020.
26         C. Objections to witness and exhibits shall be heard at the pretrial
27 conference.
28 //

     JURY TRIAL SCHEDULING ORDER * 3
 1 9. Designation of Testimony.
 2        The parties shall notify the Court on or before September 14, 2020 whether
 3 deposition testimony will be used at trial. The Court will then schedule a hearing to
 4 review all designated testimony and objections so that a final edited version of the
 5 deposition testimony can be prepared for trial.
 6 10. Pretrial Order.
 7        A. Deadline: A joint Pretrial Order, prepared in accordance with the format
 8 provided in Local Rule 16.1(b), shall be filed on or before October 5, 2020 and a
 9 copy e-mailed in Word format to the Court at bastianorders@waed.uscourts.gov.
10        B. Consistency: The list of exhibits contained in the joint Pretrial Order shall
11 reflect the exhibit marking scheme described above in paragraph 10(A).
12        C. Duplicative Exhibits: In preparing the joint Pretrial Order, the parties
13 shall confer regarding duplicate exhibits and determine which party will submit
14 such exhibits for trial.
15 11. Trial Briefs and Proposed Voir Dire. Trial briefs and voir dire shall be filed
16 by October 1, 2020.
17 12. Jury Instructions. No later than October 1, 2020, the parties shall file jointly
18 proposed jury instructions.
19        A. Confer. The parties shall confer regarding jury instructions and file
20 jointly proposed jury instructions and a table of proposed Jury Instructions. The
21 jointly proposed Jury Instructions should address only issues that are unique to this
22 case and shall include instructions regarding the elements of each claim, any
23 necessary definitions, and a proposed verdict form.
24        B. Modifications. If any proposed instruction is a modified version of model
25 instructions or deviate from model instructions, the parties shall identify the
26 modification and cite legal authority for the modification.
27 13. Submissions on the First Day of Trial. The Court requires that the following
28 be submitted to the courtroom deputy clerk on the first day of trial:

     JURY TRIAL SCHEDULING ORDER * 4
 1        A. Exhibits. Exhibits for presentation at the trial in tabbed binders indexed
 2 by exhibit number with exhibit tags placed consistently on the bottom right corner
 3 of each exhibit. Counsel shall submit to the Court an original binder and two
 4 copied binders of their exhibits together with three discs or flash drives containing
 5 the same.
 6        B. Exhibit List. One copy of a final joint exhibit list.
 7        C. Witness List. One copy of witness lists in the order in which the witnesses
 8 are expected to be called to testify.
 9                                  MODIFICATIONS
10 14. Good Cause. Pursuant to Rule 16 of the Federal Rules of Civil Procedure, this
11 schedule shall not be modified unless the Court finds good cause to grant leave for
12 modifications.
13        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
                          de copies to counsel.
14 this Order and to provide
15                     th day of January 2020.
          DATED this 13th
16
17
18
19
                                                  4UBOMFZ"#BTUJBO
                                             6OJUFE4UBUFT%JTUSJDU+VEHF
20
21
22
23
24
25
26
27
28

     JURY TRIAL SCHEDULING ORDER * 5
